Cite as 2013 Ark. App. 636

                  ARKANSAS COURT OF APPEALS
                                         DIVISION IV
                                        No.CR-13-245

                                                    Opinion Delivered   November 6, 2013
KELVIN STEPPS
                                APPELLANT           APPEAL FROM THE JEFFERSON
                                                    COUNTY CIRCUIT COURT
V.                                                  [NOS. CR-01-674-2, CR-02-565-2]

STATE OF ARKANSAS                                   HONORABLE JODI RAINES
                                   APPELLEE         DENNIS, JUDGE

                                                    AFFIRMED; MOTION TO
                                                    WITHDRAW GRANTED



                               BILL H. WALMSLEY, Judge

       The Jefferson County Circuit Court found that appellant Kelvin Stepps violated the

terms and conditions of his probation and, upon revocation, sentenced him to three years’

imprisonment. Defense counsel has filed a motion to withdraw on the basis that there is no

merit to an appeal. We affirm the order of revocation and grant counsel’s motion to

withdraw.

       Pursuant to Anders v. California, 386 U.S. 738 (1967), and Rule 4-3(k) of the Rules

of the Arkansas Supreme Court and Court of Appeals, counsel’s motion to withdraw was

accompanied by a brief that lists all rulings that were adverse to Stepps with an explanation

as to why each adverse ruling is not a meritorious ground for reversal. Stepps was provided

with a copy of counsel’s brief and notified of his right to file pro se points for reversal. Stepps

has not filed any points.
                                   Cite as 2013 Ark. App. 636

       On March 8, 2002, Stepps pleaded guilty to second-degree battery (CR 2001-674-2)

and was sentenced to three years’ probation. He was ordered to complete 120 hours of

community service and to pay fines, costs, and restitution. The State filed a petition to revoke

on May 30, 2002, alleging various violations of the conditions of Stepps’s probation, including

that he had committed another offense. On July 8, 2002, Stepps pleaded guilty to second-

degree forgery (CR 2002-565-2), and his probation was restarted for another three-year

period, running concurrently with CR 2001-674-2. The State filed another petition to revoke

on September 9, 2003, alleging failure to report and pay fees. A bench warrant was issued for

Stepps’s arrest, but it was not served until November 17, 2008. On April 7, 2009, the trial

court placed Stepps on five years’ probation. On November 18, 2009, the State filed another

petition to revoke, alleging various violations, and Stepps’s probation was restarted as of

September 30, 2010.

       On July 27, 2011, the State filed its fourth petition to revoke, alleging that Stepps had

violated the conditions of his probation by failing to report, absconding, failing to pay fees and

restitution, and failing to complete community-service hours.

       At the revocation hearing, Brooke Norsworthy, Stepps’s probation officer, testified that

she had read and explained the conditions of probation to Stepps and that he had indicated

that he understood by placing his initials beside each condition. Norsworthy stated that, when

warrants were served on Stepps, he would begin reporting and otherwise comply with the

conditions of his probation, but after each revocation hearing, he would fall into a pattern of

noncompliance. Norsworthy testified that Stepps failed to report in September, October, and


                                                2
                                  Cite as 2013 Ark. App. 636

December of 2010 and January, February, March, May, and June of 2011. Stepps did not

report from June 28, 2011, through April 6, 2012, when the last warrant was served.

Norsworthy testified that Stepps still owed $3,813.98 to the sheriff’s office and had forty-eight

hours of community service to complete. As for Stepps’s transportation issues, Norsworthy

stated that she had submitted a transfer request but that it was denied due to Stepps’s

noncompliance.

       Stepps testified that he knew that the conditions of his probation were not optional.

He admitted that he had failed to report for extended periods of time. Stepps insisted,

however, that he had contacted the probation office and informed them that he had

transportation problems. Stepps stated that he was aware of his financial condition in

September 2010 when he promised the court he would pay $50 every two weeks but that his

circumstances had changed. He explained that his car had broken down; however, he did not

lose his job because he took the bus to work. Stepps stated that what stopped him from

abiding by the conditions of his probation was having to report to the probation office,

leaving work early, and taking off work to go to court.

       In revocation proceedings, the State must prove its case by a preponderance of the

evidence. Haley v. State, 96 Ark. App. 256, 240 S.W.3d 615 (2006). The State bears the

burden of proof, but need only prove that the appellant inexcusably violated one condition

of probation. Hunter v. State, 2013 Ark. App. 387. We do not reverse a circuit court’s decision

to revoke unless it is clearly against the preponderance of the evidence. Id. This court defers

to the circuit court’s superior position to determine credibility and the weight to be accorded


                                               3
                                  Cite as 2013 Ark. App. 636

testimony. Id.

       Norsworthy testified to several violations, and Stepps admitted that he had violated the

conditions of his probation. A preponderance of the evidence supports the circuit court’s

decision to revoke Stepps’s probation. We agree with counsel that there is no meritorious

ground for reversal on the sufficiency of evidence supporting the revocation.

       There were two adverse rulings at the revocation hearing. First, counsel objected to

a recitation of Stepps’s probation history as irrelevant. The circuit court overruled the

objection. Second, the prosecutor posed a question that counsel objected to as having been

asked and answered, and the circuit court overruled the objection. The circuit court has

considerable discretion to control the introduction of evidence at a revocation hearing because

the rules of evidence are not strictly applicable in such proceedings. Ark. R. Evid. 1101(b)(3).

We agree with counsel that these adverse rulings would not support reversal.

       From our review of the record and counsel’s brief, we find that counsel has complied

with Rule 4-3(k) and that the appeal is wholly without merit. Therefore, we affirm the order

of revocation and grant counsel’s motion to withdraw.

       Affirmed; motion to withdraw granted.

       HIXSON and BROWN, JJ., agree.

       Potts Law Office, by: Gary W. Potts, for appellant.

       No response.




                                               4